Cas¢

2:19-cr-20259-DML-DRG ECF No. 104, PagelD.360 Filed 03/19/20 Page 1 of 26

“ meee le

|

 

Diack s Sra?  Dreriee rout _

 

 

 

 

 

_E AsiEEe) bret RIOT. AE Ae Ths _
| ————— ea
= [is cb a AYES | _ ee "tse: Ni: “Ms Dat dna
_ 1 __ ~~ UGE Dare { BUSS: an

, (ap: ann cilasal DEG ge

 

 

Alara ee eg 9 NES TA \ ClERE BE Ee

 

t nett TOE E. “Gane Na alec a) .

 

 

 

45 ene ale Ban Deke

“Fun Op EPSP, Erak S THE Sen ir We marae we nilzen

 

THE. eer as boys Preps EK. Aiden UK| ELECTHONZCALLY - aD

 

| med sieibre’ Chay EC Sars ONCE: THE SE ATENCES MemaRANDIN

 

_ Hare. & LE f Ee Te PLY ETI Leh ss } ERENCE Baru reecr, Twa ek Orns ;

 

 

lien ea) rs De anttiake Semen baci LANNY ASC PePLes ny PTW Pee ak

 

es BE SE AAR Adssnectsiadbs wa A

"Fibenacims aa vamsrrsh

 

 

 

_ —_ _ Dae Qe Cosnasie MorAa) |
a} eat ar. Sele meer _ _ .

 

od fe 2 Go NAY oF wl MINEO L202A)) Tk.

 

  

“ See : OMe). fewrter 6 THAT ao

 

 

I = “Tins fleet Tak =O), Biss Dewars

—

 

oly pee

 

 

  

 

 

 
 

Case 2:19-cr-20259-DML-DRG ECF No. 104, PagelD.361 Filed 03/19/20 Page 2 of 26

Ww)

 

NeExENCE SEWTENCE MEMOR BARONY

 

A NOTES CommENnTi RY: ADSL TAAT TAA NOTES: Tire SeeTreo APites

JOBE TREATER AS ConleITTATEA Ge A STALE OEREMS:

ExRSTOF ALL THE bs =FENCE wWO0ULb Asst RT THE (68.6
& 6 fa) D- SENTENCTAG OM MULTIPLE Coy WITS AF COM TAT TOR"
TOMBULIZPLE CALAIS «OF caaiaerseuA)adiniench aay sar
INDE CTMENTOR IAEA ry a Tn), OF (CONTAINS TA ATER ER IT
TukLerenTs OF TAM BMATTONS FOR u vied SEE AICS, ARE TD
TBE TMenseh. At THe. Same Tense zal ACarléo! ThA TEL PES EET NS
SEE (0.5%. oe "Part S. mMerrshs Conte Cnlere: TMRORNER TO |

iirna2t THE Sz eN rer ANCE OF tHe FORMAL CHARS a Neer TeZOA)\ é

To PRE NENT Miulltrock Pray SHA FAT FoR SpmeTAaltreariy tReEATECAL

JOEFENSE Con boe 5) TH 26 FAR = TPBOVLSES BOK S FOR 8O:) OAs OFFONGE
TOGETHER, CONT CTIONS OS MULTIPLE & COuMTe SonlorPesiicr cA) A

OPNTENCE ENBAN? EMEAIT LIN ESS ~ THE Wily TEPLE COUNTS WiAs SEATENEE
OM BaEEE REA Fark So TH ESSENCE COMNTS THAT ARS GROORE TOSSHER

 

 

MNES, See (omner AF PRagat:

ANE senrenice - DOHA USELL TIN MrCATe. THAT EACH So nlT Saw
(PASE NO. G4 -Olelbars ORHES TO oN CONCORE

Arse Cou
MO. G4-OlbetS sath 94-0182 0- Ree TING To-A St UG! oan
Ab tibrcr wan. ANd SUVEN TIES SENTER Leet = LIM IH ALALT FU AS
A CON SAL TAT igh bate. metals). THE Pen ORs uti BEFLECT Teer

 

_brz PLES SOBRE Anh SE TENGE. ORDSH <A, VERLECT A GING Le

} SELENE TAL TUS ONES nebo

 

 

ANOTES’ Ir
he tpoerrron oF Awe

 

 

 

fe) ARE NOT SET Karers By 21 TATUTE. 7 MAY VARY TO SO wv EXTER

[Fixom TuiRLSkECTION TO TURTS brorross NERS AS accor AIM

 
 

Case 2:19-cr-20259-DML-DRG ECF No. 104, PagelD.362 Filed 03/19/20 Page 3 of 26

 
Case 2:19-cr-20259-DML-DRG ECF No. 104, PagelD.363 Filed 03/19/20 Page 4 of 26

 

h ONGKESS I ATEAINEM THES ENTERCZAGC COOBLE TA LOOK CNLY TO THe
FACT THAT THe SEPEMSAAT HAA REI (OA ly TCT OF CRIMES
FALL TGs WITHA CERTATA CATEGARIES AND WOT THE kacre
DASE A LYTAG THE PATOR: COMMICTEMAIS TAN OR ALSO PATATED
[ODT THE ITIET IN PBACTIOABTI TTY OF BEBUTETMNG A SENTRA AIG

: CODBT TD RECOMETE LET LONG A ETER THE PRTETAAL CLOAK ITP TILA Qe)

THE CONNUCT OMNERISTNG “THAT CONVICTION» FOR EK AMEE, TE TNE
: BIGIAA CONWISTTON RESTER OALA GUTITY PIED, MORECAERN OF THE
[UNDERLYING FACTS DO ALL BE AuAL ABLE TRE On yD) 4 0S7 Bie
ICAERPRETATION. OFTHE YL Un) TAEREROBE BEAN TIRES THE 5 USS OF

 

TAG EMumeRATER CRIMES LISTE wien 75 (5pBGLABy, ABSA),

LOR EXTORTION. TMVOLVES DEE Or eX Masrves SEE THE PROBATLOMS
lORELOeR DETER ici) re. (MaReABET BABIN ox) BETS:47, 2020)
ASHERES Tae pomarxos\ onze Chit MANE OH HaAGES TAHEAPEE),

 

 

diet avr La LAD. Jee « Sean sTER asst oe SHE = sake
CHOSE sii TA Jret Rs, R- | , RP of ( i fat,
LDA ALIS LOMMITTED. Deprey - Beals. STEN SEREE m Sedu Lok -

 

i ¢rave TH Gory Ad ANS Were THAT REPLEE S| LAO ) dow shan) es
INSIOSR Ke Tue-THE | ETTER THAT THe PeaeA Fron) ORE TCE EN oe

Jonfela [20 prove That yee Progerroo ofkreae CHEE

castes 7 THAT crave es & THE STATUTE R W.8 6 $ 924/eVBya i
lujdiey Beare THe MSE Us THe Tes TA Pee Paag & ape

AN ENTS "ai ger DE. eprecrro.)é THAT HEEL To Thar (Qunne Be
THAT LIAS Ton be Rares Th, TATE et (is. Bi 136 6. CES AIG? |

eff i

IM ATH IES Vi: U.S'- ELEMENTS “nee TRE COMSTTIUERNT pars DE ALBIME &

[

| GAL NESESTTION: LAHIOH AMET BE PROVE NBEO AS Rew NAR. AQUBT
Te SneTALDA COW VECTEON, THEY ARE heer rNer FRept "enone Lee Ee
BE, MSEE REO! -JOBLA Tu zisG5-EXTRAK

 

 

we mee - cee ee eee
(2)

Case 2:19-cr-20259-DML-DRG ECF No. 104, PagelD.364 Filed 03/19/20 Page 5 of 26

 

A STATOTE NEFINES ONtLpA SINCE C Rome rte Aor ar Ser
HOFF) EYRFEALT, APPY 20 AT TAN AF THE CATE EGORIC4 APPBOREN FS
IS TRATOH Oo RN Bur wen A STATUTE NEETAES MULT TDS CRIMES
HOY) LETENGNOLELELS | ATER ATIVE Ene ENTS . The BL SMISWITS-
ReaurRE By THe CATEGORICAL APPROACH IS MORE NTEF Tem T:

. = TOLDEC TAR HETHER A COdWICEDAM UNSER SUCH ASTAUTS 3S
[i= FOB ALZSTED ACCA OFFENSE A SENTENCZA GH CapRTAI rer ibs T SC EEA)
ee OF THe ALTER AATIVE BLEMENTS WAS Tel Tee RAL TO THE
DEFENSANT. © CONVECTION: THAT: METER IMINAT TRON) TS WE

= POSST Rt = By THE maser fee L aba: 2d Loi] caregerscat. estan

 

 

  

: {THIS CopyeT 6 PRE ScENEM TS) pduseer!: AA YE REBEP reba Lt J-
| UNERTATA TERMS, HATA STATE CRIME CAdiNOT IPT) Y AS aa. AOL Be

PRENTICATE (PITS ELEMENTS ARE: BmaaseR: THREES DEA L se TRA po oy
EERIE OPEUSE: GEE OO. Tatar, HOS CLAUS. THE" PNNEREDING
L _ Rey Fars oR PMEANS 2 WHICH THE NFER AAT: CAWMN LTR Ss Hrs CRIME,
RccHORhSU DS, 19S, Che 10%, MAKE: Nore REA Es: ives E Tee
SSEENMANTS CONBLCT, Za! Entity Etfeous Ta rA\ THE. DEKINT Ero Or THe. |

 

ACCA Sena. At 0A REANz BEE. A SENTERICT AVS? TUNE TO Loos ONL D
tO Es Eremmnts OET ca ose NOT TOsTHE-FA CTS Ok MEDERCUAAAT 7.

 

 

 

 

 
 

Case 2:19-cr-20259-DML-DRG ECF No. 104, PagelD.365 Filed 03/19/20 Page 6 of 26

 

 

 

 

 

 

  

No! Lett Ey reRconsi FADEAILE, 2 L “t THE (REME mr CONTE)

(OVERS ANU AAORES (CPt S84) TRE Me eere OEFEASE. JFHEA <7 7S
* NOT AREACLA PRopYe ones EVEN TETNE NeFeEMbAAlY Ss ACTUAL COND YT
Lo fe LP THE FACTS OF THE CRrme errs z ord THE, CoENERTCHOFFENSE¢
2 enwKag TES Seto A COM STs) CTroal oF ACCA ALLOWING A

 
 

Case 2:19-cr-20259-DML-DRG ECF No. 104, PagelD.366 Filed 03/19/20 Page 7 of 26

 

JA. SENTEN (ING: TUAGE TA GO AY EPR TRESS WOvENRA 166 SERT oS
, loov THA MEN SMEMT CONCERNS TS FevRT AS HEELS THAT ONLY
oe ARYANS NOTA TUbGE, way Fr FACTS THAT INCREASES 4 May:
| LEMUM PENALTY, EXCEPT EOR INE STMOLE FACT OF A PRTOR CON VL TION
~ AEE ApPRENN TM NEW): SERSEY: 19D S$. Ct.9348(200). THAT MERALS 4
MThas CANNOT fan RAY NA TAENTIEYING THE -CBrme. @F Conve
| ton TREX ORE THE MAMUETE TA WHICH TH bEFEN haar
| hs z 2 ee GUE PAB AIS Ort 195 (Thomas

i Ts Coxe DRRTAts zal ba BTaath CONCUREING * ‘ TUMaE Ment) ( (S7Ar rai
nat osc HuAR Approge. Rie eh AmaaaT 1D Neonsrt rote A: speoe')
____ HE he PRSHIB ETE FROM CONDUCTING SUeNAN INGUTEN HEM ERLE,
: LAWS 60Ten Mes ES BARRED FROM MAKING ASTSRUTEA DSTERMZANAT =
ton) ABOUT. “EDBAT THE NEFEN MANTAND STATE TUSGE ML 7 ANE
: __losthERS Teoh Ac: THE, CALTHAL J2ASz2.6 OF THE PREDB: Desa ors OwAT
. THETDEN TNA PRIOR TRIAL. MUST Hive Ace epréhb AsTHe 7 KER
lo THE PIME GEE To A rfias Sitti a5 (CewoRr, LEFY @PZ zune
Derames, SFO U.S a tL 132 $62. 296. HE CANTONS MPR
CENSTSIENT WITHA eT. AMEND IE MT THAR DETERIMENE
DOHAT CRIME, Loz TH WHAT ELIE STS TRAE DERSENAAA WAS |
ConNlemeh Zh OE,LE I3@S.¢¢3 a2 53| AAS THES, AL ELEMENTS « FEDS Avati
hINEATBHESS TOAEFEMSANTS: STATEMEAlTs oF! NONSELEMEATAL B23 Poa e
THE RECORDS: oe-pRrar Coxwrerreas ARE PREAE TRERPARS- PREC reely
TRERANSE: THEIR BROOK 15 ONNECESS SA BY. Tek AP VBS Si Cr D2 Tees ALT BIA
NS SETLL MoBE: ATPLEA HEARTALS, A HERRERA AY HAR HE. TAIEM ewe
. TD LOT: 21 ST UJHATADES, MATMATTERDNNER, LATO THE LOUTRARY, HE Any
Have Spas REASAKI NOT TO HOR EVEN Re PREe Leber Rom DOZNs Sa ior

rae CODES. ThTh. WHEN THAT 7S TRF: APROSBCLIOR'S ¢ OBS Tosee's m:
As oT MEANS: REEPECTENTN THE RECORD, TOL 2KEL2s TaGe. paleoRe cere

 

 

 

 

   

 

ad Sd

 

 

 

 

   

 
 
   

 

 

ane Nt

 

 

Lee ee

 
 

ie

 

Case 2:19-cr-20259-DML-DRG ECF No. 104, PagelD.367 Filed 03/19/20 Page 8 of 26

 

 

 

z TEXt, aun ER. SALE ve EACPAAL Shr en BIOS Remar.

 

 

 

EN TET DIAT Ans $0

 

 

 

 

 

- uz ¢ }

 

 

 

 

 

 
 

 

Case 2:19-cr-20259-DML-DRG ECF No. 104, PagelD.368 Filed 03/19/20 Page 9 of 26

loose. tua THey er staples: te, cosa ER) ATIVE:
_ ALTERNATIVE MEANS, Ta AT 133 SCE 29 Tle $ See, eg, gactonneenlv.LS.,
120 Sz, } 196531949. CH 8994. war PREM? SE, LIAS LM PORTANT, Le Eye AI

NA THOSE SerrtNts ANT MERE! TA LTERNAT IVE. ME AAle
COMMISSIDA)s 133.5; Ct. 22.16 ( OPLEAK on) OE ALTIO, nm teon W327

 RESTRCTESDS THAT: CONTENTION, STATING THATALL THOSE = Neue sane,
-1RESTEKON THE: Experezr PREMIS&: THAT THE LAWS COM TAZNEDS STATUTORY

IPRRAGES THAT COVER SEVERAL NrkrerRenT CR. RIMES, ator: SEVERAL
DyLEFERENT METHODS OF Ce CE = OTKER

LEIMENTS , NAT

    
 

Ehs eranse Axl Ate A R. PENEALTY MAY BE RASEN: ONY ov) uta A TUey
eR oGATRLY rook” ro Couviera. KErENDANT: Ieeands. IAS.

 

 

 

 

 

 

 

__aneorNeersr .
dhady ACCA TS. WRITTEN “THonaasy.

IA CRIN Ee For. Morne PHAN 95 sVERMS wv DE wavs: cREDSATEN! MARE
CLEAR THATA PPL aC Arron OFA CCA ZAVOWES; AAS RINAL VES. ONLY,

-ifomPARING El EWENTS Sei HAVE kote E CONCETEAS. ABOUT THIS

 
 
 

tnerLonkTs ODTATON sATOu: PATTHEDLLY APP) TEs, 6 our PECTS,

TBE CODE T HOSS THAT THE. MODTETED: CATEQOBICALAPPR pACed |

 

Be SE To: SETERMINE. THEO Per ZETe. MERNS BY NH z0n A DarAUbA

 

 

 

 

 
 

 

Case 2:19-cr-20259-DML-DRG ECF No. 104, PagelD.369 Filed 03/19/20 Page 10 of 26

 

Ta 18 POBLTC TRIAL BSEDRE ATUELok N76 ROSRS, =A
FTA BES vl. Si NEG CE.

 

 

 

 

 

 

 

 

 

 
Case 2:19-cr-

20259-DML-DRG ECF No. 104, PagelD.370 Filed 03/19/20 Page 11 of 26

 

 

 

  

 

 

 

 

 

Deremernrod Thy Naser ae ELAS A NORTORISUSLY

 

DNCERTAZA LNG way “Than Fenn LEAL zo" " IAVEISTALZAL Beswuts.
Ae Arm) r a A RACE IL HES

   

 

 

 

 

 

3 aos Mortpa) Arh A SSEBT TH ATHza OBRERY 1 OAL we ry ARIA AlsrAr-
UTE <elz ES AMBIGUAIS VARIE, A AN WAS WITTHONT ANY VEOL ENCE AA AAR
PHYS1CAl FORCE "APP 960, ANS THAT FIARIMA Korey HAS: WN TIM BRANES
Ids, at 47a: Burewan Ane DAG THE VAGHENESS OF FLoRzAA Lau TS ULE
DIFEEREMT FROM THE ABRGQUMIEAST Lt =! én NEFAER 1) ASSERT A. sanalsan
basta! THAT THE RESIN IAL CLADSE TS TESELE AICORISTITTIZONALLY
VAGUE. Tosals SMe? reraa), LIKE THOSE THAT DRECEAER LT PBGIESSES TA
VENER ATE Tierice HAR? al 'S THEDBUOF RETRAACTIVITY, See ANTE cit 7%

_WirsieomerRy. Gupzavat Io ch: US THIS RINGS HpLioay THE SE

 

I Necreras Spe 176 Revs ST LW: SERCH A

   

mE. Reaptry Tal
THe Nofes OF haes. Ck. stl PARRRY UNNERK MTCH.> [emaroree lee |
ACAISTE TONS VAGUS. An uses LSTTHOOT. Any VIAN PICS ANS mE DPHYSTEAL |

. KOS Aor AN ASSERTS THE: cl Tice 10°52 | ARM Eps BonRaRy 2H laa

 
 

Case 2:19-cr-20259-DML-DRG ECF No. 104, PagelD.371 Filed 03/19/20 Page 12 of 26

vs “SENTENCES: TOR, 62 MONTHS “TnpRTSONMENT CHE CONSOELAA TED |
en _ConvtcT ror). He vaS BELEASEL EROmeUSTAbY LN ay 2006...
ANS COMPLETED NTS TERM OF SUPERVISES RELEASE TN QDOS.
ITA AlovemRE 200%, KING Comme BAK ROBBERY INTHE

_ ‘DyreraicT OF MINNESOTA, LEADING To THE INSTAAIT CASE. A

ee tana Nb TOBY TNAICTES KING ON TWO CODNTS OF BANS RoRB-
ERY, IN VZPLATION OF 19 0.9.6, 82) 3). OAL FEB. 9, 2010 IZA!
_ PLEAREA G01/TY To Bort ReunTS, LA TNE PLEA AGREEMENT, TAE. |
I DARTLES RESERVED THE RIGHT TOSEEIS DERABIDRES AND VARIAN =|

ICES. Ar SENTENCING, THE CODBTALOUED THE PRESENTENCE _

+ AVESTIGATIDA REPORT ANNNETERMINEDR THat Apo reaTzZen) OF.
THE tS, SENTENCING COmMMISSTAN CUTALINES MANUAL (CourhE|
LIMES RESDITES TN AALINEDTAL OFKENSE LEVEL OF 2IANS A
_iCRIMINA) HISTORY CATEGORY OF II). AS ABESULT, MING ALVESORY|

TERM OE TMPRISON MENT USAS Yin" $32 MONTHS. THE GOVER MENG
MOVED FO AN UPUIRES NEPARTURE UNNER (ot SE LINES § HA}. 3. 4

ARGUING IS7NG SCHOOLS TSE SEMTEMCEL, AS ANE FACTO 4
CARE EB OFFENDER. Tel aT ilo. 33-24. THE Co eT FOUN THAT
Aras IU PRIOR Ban 4 RoBRERIES CommrTTEh OVER APERION,
OF SIX MONTHS, =A) oak RIEFERE. NT STATES  REELECT PROFOL WS
CRIMINAL Bre sIrng, ‘anh LOLNI ADS INCOBRIG@IBILITY AND _.
NOTE THAT Sue TOTHEDIZ CONSOLIAATLON INTO R SINGLE
oe _PROCEELING, "Aras BECEINER THREE Pornrs OUT OF 4 > PoaNTs:
FoR WEY Baslis ROBBERIES. -LOHZOMW THE SYTSTR LOT TREATED |
ee AS ASrSG1¢ CONVICITOR) ANL SENTENCE. JUST. As THE Us So
DrSTArer Cover CONGIAEREL "14 Pais Ronan Pe
THe LU Oy. Kru nip.10-01Sh/t 76) =3 Moncan ASSERTS.
CA) THIS PRESENT CASE THAT THE "3 loyalrs! Tuer nine TAZED
ANS brseaseh OF AS | “DRORATIOA) Anh AbrobreaTeh Ag
A SUVEMILE- ac TRAMSACTEN Ac"oam Abjubrcarzon

 

 

 

 

 

 

 

 
Case 2:19-cr-20259-DML-DRG ECF No. 104, PagelD.372 Filed 03/19/20 Page 13 of 26

oo. dAettons MICH EXCLDNE AM ORG AD From THE PizpV£ST0a) -
Jor! THREE SeParTs PREVIOUS. Convrerzon "| Fouatn.,..

uw. jAMOBGAN ASSERTS THA THE" PReRATZEN ORKEB -hoes, bor.

4

__.. ISATISFY THE TERM. "IMPRISON, AY AS TRE LACCA-DSERrNE
wn oe VEOLENT FELONY RELATING ING TO TMPRL SoaMmENTI, £ SEE.
TRE NEF INITTCCON OG PRO

 

 

 

~———-RERLODICALLY TO THE PROBATION OFFICER UNA SUPERVISES THE

 

7 ~~ PROBATION), ENSUB ING: THAT THE PERSO pn PROBATTON TS 4

Ho. PRODUCTINELLEMPLOYED Aub OUT OF TROVDELE wT Addl...
nn JA LOO MORGAN, uous LIKE FOR THE BECORD ‘Th REFLECT THE

_ YASNEN ESS OF_US5 SABLA Aameh CAREER CREMIAA to 7
ae Appi rear2be MOTE 227 ITS Al S$) TAKE NATE. ICED. BAL 4

 

 

_.  {Sr&Ps BenarrvE th THE TmpestTLon) ne AKLENMAACEK SeaTER CE

iS Gy, mye;

UNSER 16 0:6.0,.§9394(@) ARE NOT. SET ORTH. Ee Asay |
VARY TO. SOME. EXTENT. SEE 1139S Ct. 23} a] IN our COMSTENIT-.

   

 

 

 

 

 

. yee case lou. : ge Reeaveh From THe 1P.8.R. 0A) Regpec rar.

_...._ FESERAL RULE OF EVIDENCE
ICBM TNAL CASE EVIDENCE OF THE Fal LOUNING TS NOTAMISCIBLE

 

 

ealsce lech. p, AK CRIM, P-RULE 32 (d\2Ve)-ExcLuSIONOEANY. |

_ — TAO onATeba) Tit Te N25 CUSED MIGHT RESULT IAA Fal To THE
. THE RULE APPLYAS Conawipnsh
NER PLES BE EXCLUDED AS EVIAENCE AGAT ST Tr

   

__ _ DERE MAT bere
__.. LANSINOLO conten.
“THE BEFENBAAIT

 

oo a [AMIS ONE. SENTENCE. See The -"peopatznal OBER | SENTENCE _ _
_ __ Pocueenenratzon aren BEELECT THAT MaRGhy: Jo VENELE
-. AbtopteaTtonNuAa Coss xut LbATES LATA "GINGLE TRANSH

FON SIN CRIMINAL tah, THE
ENTENCE TMPASERN BY THE SDAGE pH EA THE DEEEALAAT zs. 7

_ (NOT IMPRISONED Bur INSTERDS LS REQULAED To REPORT -

WE LAW IS MO1 Mw ATAL SE FENCE "heconys
ALE WIO (aa) PRONTBITE USES IN, A. Z

{AGRINST THE DEFENMMVT WEOMANE THE PLEAL(@)OFANOLO CONTENDER?
buen] eee ]2.5.8.3004.9% 7a LOB PARAGRAPH 3@-11 985.4 NOLD CONTSADSH

 
 

 

CasefP:19-cr-20259-DML-DRG ‘ECF No. 104, PagelD.373 Filed 03/19/20 Page 14 of 26

 

MonGha\ AsseRTs Gaus S008 3553-20 POSZTTOK) MEA SPM TANCE

 

 

 

 

 

 

ey: ge ier a? Ge sme ty
_ Ants Om ACB foe aN “¢ uj f) Th : } j2f } e4 f a , to OPN 2 r A i SRA betty J \
coe ’ . -
ec 4% be pe Hy a pe < po P . . aie <a, Baas
OO bated FOES uy -4 a ith & 7 Pb be Qik RIM hA 3 aT ATS CH

 

1365%eXNn

 

S= wore WOE SiNDASCRRTS 76 glo ,

 

 

 

  

1K QUKT HOOK HE Lot MT TATZON OK ADD! i ATZOA OF STATUIORN Mri mi vi
DHE) TD rit Reis NA HISTORY M7ATS TS 3 uinwen TS (ees 7% AR POUR
Ans MORGA REQUEST THAT THR AQPiTCA )
PFTENSE LEVEL [4 utcH 75 O10 PG."

THE Po, Res Anh Cera WRAL biys1aky 3,

 

 

IeanRs. (hs PARAGRAPH 16.08 LINE: uidur cx RSk, Be Tis Cot 266 Oy"

 

NE GurS ELIAS RANSE TA RSEERENCS (gu. S.C) = 236 l(b i

 

 

 

12 OS, C8 3563/ ey YA nbaicaiea anal THE. ne 2

   
 

 

 

 

I pov Taae DoF, Bar eer3 PRrwtnAll. Maser Pox hire)

 

 

| Ascaris Coca RR FoR THSEASTER pe

 

 

 

 

 

 

oe rAREPSES haa AEAMT CRY nia! HIS APY Gwen rs. 2 Per alts

 

 

 

 
 

Case 2:19-cr-20259-DML-DRG ECF No. 104, PagelD.374 Filed 03/19/20 Page tb of 26

(ir

(o)

NM CATEGORY TT Sik Arecnnisn yr THE L.S. Anuar CALCU ATOR SABE 7 LICE
fen ece( AJA si Tue Abgenteh Camm Cet fAl Box). See Guana MARPAR v.11.S., 280
At SALT.

Lac bascames
eu), b& scams
FXANUATAMS THE

ri

mea Te ~v. —~ _
EMEMTS Ok THE Cea. Ser CompnEE usr Buee APL, ARQ sy EYTART Ay ) oR TUNG Rak Rvpy ns 7 Vis TE

 

 

 

 

 

 

 

 

 

 

CLEMENTS AETHE CRYME COD NER MET WYANT THE USE OE VA) Er EARCS THIN TT CANT QUARLY As a PaghTCT

 

wa aa ALES
3 =

 

THES 1 O9U Tenear}

=

ak. bes NOT ACCHIRATELY BERL ECT us" ONLY Conver WHT eH. Moarecoi al srs AttoRh7 NG T.

 

NICATION) BErerth: DHICH AAS slo Vite eal oR Pver ca) FoR CRs Ses ret ar 224 \; O FED APAX. HD -WiA rT
MYM INE THERA
QTUIORY LST CANTATAS MES ARE EmeqrS, GEE C26.Ct DOL nu, THe Cry seer ERE ser) THAT TWIST CTMANTS, JURY

 

 

‘ , v y
STRUCT S, AslN DEER ABBE MENT 172 | OETEN RERECT THE CRIMES ELEMENTS ANA SN CAA BEVED tral some cnses

TIEH THAN) STATE. LAM TTSELE UW WETHERA STAT DRY LIST LS OFF) over 6 OR MEANE, DhTe) ACHING ¥, When)

AYE Lan NDES NOTRECA VE THE MEANS-OF ELEMENTS QUESTIONS, CAUBT. SHOW A RESORT 1p THE STATA
oN HP HEY ra) akraley THAT A ETERMITAATATTAN), 9&2 LWEICH V, 15.1365 F195 ul lit) LICH

 

 

 

 

 

BRERV DA AT QvALI FY ASANAICA PRET CAR. SEE, Towson), 5305, APDX, 578,639-34 thee, 012)

 
  
 

Wwrortants,

 

Dali CTZOALS
nea HAUS
B 1).9.0,6,3682

in

— .

 

 

 

=,

Va\ REALE Lave, 1d eBay themry (areaRY IL: f- Usnisen
PRoak OF Sete

EUs WNeRsren ERTIES fig Saou Ox) Marea, 2050)
PRD SS

 

 

 

 

 

 
 

 

Cas :19-cr-20259-DML-DRG ECF No. 104, PagelD.375 ‘Filed 03/19/20 Page 16 of 26

Ro
{rue NereMice Comes SE EFORE THE COuBT WT WEL

ABE -NrecoverR LOSSES, AS OE MARCH 17,2020 MU morHer
__ WOrTEK ROMA HERE T ATTACK. DURING THIS TIME, MY MaTHRE |

_ | CARING tor MYT) IDUEAK OLS NADGHTEES, DOB TO THR
LDSSES AALS EZOACTAL uRbED VE ENCOUNTER DORIA THe
Nerruegt td CONSTTTONS I ENondTe Nor TAG THE AEcoveERYy
8 PROCES WE SERON A SUCCESS FIC, AREER AS ADROFESST aH?
HT ROC NRTVEr| TE LWJAS ORDER 3A¥ VABIAUS DectoRks NEDRO SERGON:
PwerA Zaniarema t PAIN boctok-DB.GNABLIAmas DechraTerssT
WDB THOMAS een WOALANCES EN ZS708) TAEBAEY AND Ons AL
, bmemapy | ALSO - 1 was t0 : 2
= Known) NETECTIAN - SoS TO THE ‘CORBRAYT TE
THAVE STABTEN AS OF MAgCH M090 THRY Imicbscitere ANS
Thuccrareduncerrar S| Aso 2am SurreeriG Fran [VARTON<,

lpn, UPPER £ LODE, Sprnar DAMAGE e, |taar AYFECTS VAPRTOUS
Indy PARTS 6 ORSAA WE To THE ADAG Farnese ArresTz0n)- Mor
SNTMEDSTCA LL TEAN) > rh THE. Esa ILS PRISON SLUR ANE
O ace THE. PATA, pPPeRé Lomer SPINAL Nan aGSS Ox) THE
thee BK Bu RNER-1 “YIU Tart NEIEEMINE Ths LONG: CANCER
[onu RE ANS TYPE | NOE TOTHE [FATLING HEALTH J DEPEAbsal7
WCABE THAT A CHELAN EAJABE. ln Beceriz\e bus Ts THs
UL ORKER CamPENSET TOA) CLA 28 ING ON S ALCP B TALS
NOTRE SIAS OF TAA EERE IZOA), Myel WILSZEALABE
WesrKeE RING ANS MAY FACE TASTIEE CABS Kos To MY
| feat NEATH, ALSO DDE TO NNCHANC BS Or Rawle
DABRINESEN ANS Fact Ge WeaTH SAE TOTNES Lach
OF TRERIVIENT, THAT NAVE ENCODNTE UHL

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cr-20259-DML-DRG ECF No. 104, PagelD.376 Filed 03/19/20 Page | of 26

HW?

 

  

 

rcarceRATEh, |, TASK Aa)h ma meer A [cornmpascronl

1ELEASE, TOTHE, > ASSISTEN LOVING MEKTCAL Homes THAT

WS ASSTGNER TA) PRTOR OLE INCAK SAT On

ur QTH QMO, THE. Asm TRA. IVF 2 PRAORAM ‘Am Agdere NEL

WENSNBERS THAT T NAVE MENICAL TRANSPORTATION AlN

JL) ASSTSTANCR TO ALI NePARTMENTOF HEALTH NERKS Hoa

JEBAPY TO PeaPeR.y RECOVER Ft) Mast OF THE (TEE <TR IEALIAY

RLStS Th HAT LAS TOST Recon iG AWARE ar ANS szndh

LNWITTEIN TO UATE, Ty dAS TAR: NG VARTO aC Ped Ar
nN RAMS uMILE Ty. BR TaN L707 PaOGRAN? |.
STO THE LIFE THREATING CRISIS THAT T ANS MYCE ( x

BE SEER NG DRAMATICALLY FROM: TASK THAT THE by 7sritr CT

 

 

 

j
!
|
LE, DROVLAE Sct

    
   

it wie eaten) h hn
Ub HELPER FOR THIS (aus \mey, Annee A ECON DY, PYIEAO TZ)
AMT TES TN AMERICA LONER T PROUTNEDS PEAFESSTON A TAM iB
C, A lx 4 N WY a HO ED 7 Bb LORE A us | |
/| ~ E ry VE | oy x) 4 AD iy

    

 

 

 

 

7 Ne
S] AST i
ny oO NES
EE LOS. Vv, ATHONY HuCCT . = A pT RA
BEMENNWS TMPACTANLIVE.S In At SE els kan: FDNY) A
ABEER OBTENTEN TANIER 'Gewik ile BAN" |

 
  

 

 

 
 

 

Case 2:19-cr-20259-DML-DRG ECF No. 104, PagelD.377 Filed 03/19/20 Page 18 of 26

 

 

 

 

 

 

 

tg
Oo . PCS CODE: IDR/SRE/PPH-ORH/OPP
; Approved; SCAO TCS CODE: SRE/PPH
: _ , ORDER AFTER DISPOSITIONAL REVIEW!
STATE OF MICHIGAN PERMANENCY PLANNING HEARING CASE NO.: 38832-3/4/5/6/7-NA
JUDICIAL CIRCUIT,- FAMILY DIVISION (CHILD PROTECTIVE PROCEEDINGS) PETITION NO.: n/a
INGHAM COUNTY . ORDER 1 OF 6
-° Court address: 313 W. Kalamazoo Street, Lansing, MI 489330 Se Court telephone no.: (517) 483-6105
1. In the:matter of: Prophet CHARLES, Angell, Jazmine & Jemaria MORGAN, Ebony Morse
name(s), alias(es), DOB(S); 08/03/2005, 11/272006; 08/17/2004, 08/17/2004, 08/19/2011
2.Date ofhearing: Tuesday, February 11, 2020. - Judge/Referee:. ATTORNEY REFEREE PETER N. BROWN
= , } we Bar.no.
HB3. Removal date: 01/10/2019 a (specify for each child if different) MY
: . - oo f-
Last permanency planning hearing date: November 26, 2019 (specify for each child if different)

 

4.As of the last order, the child(ren) named above was/were in the protective/temporary custody of the court, and
Ki remained in the home. v4 was/were placed with the department- raz r+ (At ERTEM PRA 0

5. Notice of hearing for the (Wreview . CJ permanency planning C] combined review and permanency planning
hearing was served as required by law. - [] Notice of proceedings is to be given as required by law.

C6: This hearing is-being conducted under MCR 3.941 (D)(2) for an Indian: child who was removed from the home: Thelndian So
_-.child removal hearing [] was held with this hearing. [] was previously held. [_] !s scheduled for

 

THECOURTFINDS: oe ee
7. The lawyer-guardian ad litem Mlhas” [has not. complied with the requirements of MCL 742A.17d, ce ee

8. Plfa. : There is probable cause to believe the legal/putative father(s) is/are: Gemar Morgan is the legal father of Prophet Charles, Angell,
. (Name éach child, his/her father, and whether legal or putative.) Jazmine & Jemaria Morgan & Ebony Morse

Clb. The putative father of is unknown and cannot be identified.
Cc. : The putative father was notified as required by law and failed to establish paternity within the time set by the court. The putative
: father waives all rights to further notice, including the right to notice of termination of parental rights and the right to an attorney.

9. The court has considered the case service plan and other evidence presented. The findings below are specific to this case and

are based upon this hearing and ll the following report(s): Updated Service Plan Date of Report: 7 £ / 20
— : identify report(s) and date(s) of report(s) .
Specific conditions reviewed on the record as required by MCL 712A.19(6) were ;
_a. compliance with the case service plan with respect to services provided or offered to the child and his or her parent(s), guardian,
or legal custodian and whether the parent(s), guardian, or legal custodian complied with and benefited from those services.
b. compliance with the case service plan with respect to parenting time with the child and whether parenting time did not occur
or.was infrequent and the reasons why.
c. the extent to which the parent(s), guardian, or legal custodian complied with each provision of the case service plan, prior court
orders, and any agreement between the parént(s), guardian, or legal custodian and the agency.
d. likely harm to the child if the child continued|o be separated from his or her parent(s), guardian, or legal custodian.
\. e- fikely harm to the child-if the child was returre dto-his or her parent(s);guardian, or legal-custedian. ~ west

Note: If if comes to the court's attention or new allegations are made during this hearing that require the removal of the child(ren), removal must be done in
accerdance with MCR 3.974. .
-F :

 

 

 

7 See Additional pages. 7
: Do not write below this line - For court use only

 

Use Note: Do not use this form for review or
permanency planning hearings after termination.
Use form JC 76 instead.

Reference Note: The term “department” refers to
the Department of Health and Human Services.

 

(MCL 712A. 17d(1\(c), MCL 712A.18f, MCL 712A.19, MCL 712A19a

Jc 19 (1247) ORDER AFTER DISPOSITIONAL REVIEW/PERMANENCY PLANNING HEARING MCL 7124.20, MCR3.002
(CHILD PROTECTIVE PROCEEDINGS) MCR 3.921(C), MCR 3.974(A)(3), MCR 3.975, MCR 3.976(B)(1), MCR 3.979
 

a

P)
is
“6
1
A

OE, API: S2:3)930-32 (CHAR. 20°F) (CONVZCTION S UNDER TENNESSEE ROBGERYARE

Case 2:19-cr-20259-DML-DRG ECF No. 104, PagelD.378 Filed 03/19/20 Page 19 of 26

- SAMPLE SAMPLE SAMPLE »

ADDENDUM

NAME: Geeta Ma recaat\ |
Seen Q fo ROARED It CP 2O0S9

DATE: 11fi@l2o

Controverted Item # a

Page#Sle4't Paragraph #I9°22430 —Line(s) (9-82EED spews
8, 08: 30 Uy 22842013 CERTAZ EAL Laws

Section I: Defendant's Position: DESCAMPS Vt US125 TaN. MORE ELEMENTS OFTHE OE es a BEY

 

SUMAT THE SupREMECAORTCALLS sp VZSE BLE" APFEAGES BECAUSE THEY SETOUF re
MONE ELEMENT CLAVE 9 PART IN DEFENDANTS PRIOR CONVECIZOAN. THE CONTE ear ORINTENT ANS WAS VAGUE €

OvSRLN

NUNBER STRICT LIAGLLTTY STANHANS WDHOOTA EGOLRED Nous ON) DENIS SHAMEN KVIEUT OM BER

NADSSAND3) THE ARMED CAREER CRIMINAL PUNISHMENT WASEKCESSIVGS AVIOLAT IE IObO~GHENCTB. ADIUY CON ¥
SSPECIF EC PARTICULAR FACTS AF 18 DBCS ES HAL SEE U Suvi MITCHELL HBF 8 1054, rt¢
OA LINDEIS TEMNESSEE RoBEE ty STATUTES ARECATEGORICAL LA OT VIOLENT UN SO CATEGORYCALLY VUBOLENT FELQNZES

RESTbUAL CLAUSE): UrS-¥. TOHKSOK,

THE ENUMERATE ELEMENTS OF EARGLARY, ARSON) EXFTORTION , USE OF EXPLOSIVES ANB LANA? ¢ UN STH ae
OATS: SEE TOAD CHAZEN Vi MATINEGOOMARSKE, |8-3268 (21/14) ATSENTENS TAG THE GOVE CHOOLESMOT BE
LISS CHAZEN TWOBURGARY CONVICTIONS TNVOLVEb THS SamB COURSE OF CONBUCT”T ;

   

 

 

ORATE Counsel's Signature = " ” Defendant's Si nature a . /
DICATS Conver TANS UNSERIACCAT.SES MORGAN'S (294 PROBAT IOs) GASR UMICH BMS THE SAMS Cours

“GOMDUCT, ON THE SAMIS JUVENILE ASTONICATION ORDER) AND RECINGS O CRIMINAL HISTORY POINTS:

PTHE TNGADLE ASDOODICATZON CANAOTQUAILEY AS Aa ACCA PREBTCATS - BECAUSE LT WAS NONVIOLENT

seer FORCE, AND THE OFFENSE WAS NOT BURGLARY, ARSOA) EX TORTIDNy OR USEOF EXPLOSINGS> ALSO

‘SEG 85 Gh O° SENTENCING ON MOLI BLS 5 15 Adango sy fs Sl
Section 1: Probation Departinent’s Position TED PROCSELING PLEASE REMOVE ACCA Fram P.Sitr

 

U.S. Probation Officer

 

 
 

Case 2:19-cr-20259-DML-DRG ECF No. 104, PagelD.379 Filed 03/19/20 Page 20 of 26

pe
Order Aiter Dispositional Review/Permanency Planning Hearing (12/17) Page _2 of _6 _
Order__-_ of _~

CASENO.: — 38832-3/4/5/6/7-NA
PETITION NO.: n/a

(10. Returning the child(ren) to the parent(s), guardian or | legal custodian oOo would Ei would not. . cause a substantial
"tisk of harm to the child(ren)’s life, physical health, or mental well-being.
(111. The child(ren) should not be returned to the parent(s), guardian or legal custodian. (State reasons.for a. or b. in the space below.)
[J a. The agency C1 should [2] should not initiate proceedings to. terminate the. parental rights to the child(ren) because:
0 b: The child has been in foster care for. 15 months of the most recent 22 months, and the agency
(J should initiate proceedings to terminate the parental rights to the-child(ren). ~
Oo. should not initiate proceedings to terminate the e parental rights to the child(ren) for the folowing compelling reasons:

   

 

: raw bree
BM. 12. “as Reasonable efforts were Oo were not. made to preserve and reunify the family to make it possible for the
child(ren) to safely return to the child(ren) s_ “home. (Specify r reasonable efforts below, and if applicable, the eae for return)

1). Reasonable efforts for ré “should be continued. : SS ann n yo Wreas =a hg -

2). Those reasonable, efforts” were successful and the child(ren) should be released to v fe -ATY k4
A 2c KE BoE
Name(s) of parent(s), guardian, or legal custodian Pp BOC TE r) A vee a“ /

Pitt weit prose — ‘Pore

The reasonable efforts include: (specify), |
Updated. Service Plan Dated: yy sy [20 ce emwern SEMARIA wT
| So parE Ram CRAs merle

 

Unt

oor Loy ser” ire WELL VETS Corser a

CETTE , ParieTnWh— Tate /
Fray 4 Zrremmenned PAd erates com peqen 1 Les Jao

Cem por Pane! OLD VAT
TALHwEe aw J ST epomnr DOO WEB, Se ool
C] b. Reasonable efforts to preserve and Teunify t the family to make it possible for the child

: home afe not required based on a prior order.
m 13. fae Rpoee, alleviating or mitigating the conditions that caused the 2 child(ren) to be placed or to. remain in temporary foster

(ren) to safely return to the child(ren)’s

care

was ([Clwas not made in acc dance with MCL 712A.19(7).
14. The child(ren)'s continued placement IK necessary and appropriate and is riieeting the child(ren)s.needs.. -.-- . --- -
‘Lis no longer necessary or ‘appropriate. .
- [1 15. The child(ren) is/are Indian as defined in MCR 3.002(12),and placement *  E] remains [] does not remain

: appropriate and . C1 does - £1 does not “Comply with MCR 3.967(F).

 
: Case 2:19-cr-20259-DML-DRG ECF No. 104, PagelD.380 Filed 03/19/20 Page 21 of 26

is

f Order After Dispositional Review/Permanency Planning Hearing (1 27) Page_3_ of _6 ICASE NO.: 38832-3/4/5/6/7-NA

 

 

 

 

Order__:_ of PETITION NO: n/a
16. The child(ren) is/are indian and the court finds that active efforts — Clhave _ [Jhavenot, _.._ been made to provide remedial _
services and rehabilitative programs designed to prevent the break‘up of the Indian family. ° ,
Wl 17. “Reasonable efforts Here, | hgve not been made to‘finalize the court-approved permanency plan of.
ae a. return to the parent for the child(ren) named . PROPHET, ANVICELL «© Gow.
b. adoption for the child(ren) named Uo 0 ETT a- ee ee ES
XX c. legal guardianship for the child(ren) named SALMA ETE RATAN
[7 d. placement with a fit and willing relative for the child(ren) named
1 e. Di. placement in another planned permanent living arrangement (APPLA) for the child(ren) age 16 or older named.

 

due to compelling reasons that (Specify the compelling reasons for another planned permanent living arrangement by entering the
language that corresponds to the numbers] from the fist on the last page.) .

The reasonable efforts made to finalize the court-approved permanency plan identified above include:

(Specify the permanency plan for each child and the teasonable efforts made toward finalizing that plan)
Updated Service Plan Dated: _-

Soe (PL e__ _
{_]; Because adoption is the court-approved petmahéricy plan, the d épartirient shall be orderéd to initiate" ~
proceedings to terminate parental rights. Cee me es eee oo

LJ 18. The permanency planning goal in item17 [1 is appropriate. ‘ Lis no longer appropriate and shall be:

 

1119. The appointment of a juvenile guardian is in the best interest of the child(ren) named above in item 17.c. [‘] The court has
received and considered the information required by MCR 3.979(A)(1), and the proposed guardian should be appointed.

C] 20. The department, foster home, or institutional placement Chas [has not followed the reasonable prudent parenting
standard that the child(ren) has/have regular opportunities to engage in age or developmentally appropriate activities.

L] 21. Ca. All siblings are in joint placement.
O b. Alt siblings are not in joint placement because:

Sibling contact Clis occurring according tolaw. [is not occurring because (see item 31 to order sibling contact):

 

 

[J 22. Parenting time with a TV ILL. Syerrif supervised; may bé harmful to the child(ren).
[1 23. ‘A juvenile guardian was appointed andjurisdiction over oe “_ under
MCL712A.2(b) should be terminated, (This finding is considered at the first review hearing after the appointment.)
L] 24. A juvenile guardianship for was revoked under MCR3.979(F),

 

and this hearing is held under MCR3.979(F)(7).

NOTE: o MCL 712A.19a provides that these reasonable efforts findings must be made within 12 months from when the child was removed
from his/her home and every 12 months thereafter.
‘ Order After Dispositional Review/Permanency Planning Hearing (12/17) Page. 4 of 6 CASE NO.:
- ie oe ven Fares ne ne oss» -PEHTIONNO.: — -
Order__-_ of 49 ‘Wa
IT {8 ORDERED:

["] 25. Notice is to be given to the legal/putative fe ‘Teq ; 2 fath
the next hearing. (0 The putative father was present at this hearing and shall establish paternity within 14 days. -

Wi 26

CO 27.

C 28.
O 29,

CL) 30

DC 31.

CF 32.

Case 2:19-cr-20259-DML-DRG ECF No. 104, PagelD.381 Filed 03/19/20 Page 22 of 26

 

 

 

. The child(ren) is/are continued in the protective/temporary custody of this court, and (Check only a, b, ¢, or d.)

Ha.

Lic.

O 4.

While the child(ren) is/are placed out of the home, the friend of the court shail r
child(ren) to the person with whom the child(ren) is/are placed as long as that p
payments. Unpaid child support that charged.during the unfunded placement sh

The department shall comply with MCR 3.967(F).

Fhe department shall initiate proceedings to terminate parental rights to the.child(ren) no later th

Jazmine & Jemaria is/are placed-with the department for care and ‘supervision, and”*"

1) the parent, guardian, or legal custodian shall éxecute all documents necessary to release confidential information

 

father(s) asrequired by laws” (_] The father was not present and must appear at

regarding the child(ren) including medical;- mental, and educational reports,-and. shall also, within 7 days, provide the -

department with the name(s) and address(es
medical provider of the child(ren) shall release the- medical. record

  

home study submitted to the court not more than 30 days after the placement.

3) upon request, the department shall release to thé foster parent
accordance with MCL 712A.13a(15).. nie

Prophet, Angell & Ebony remain home with or is/aré released fo. mother nc
thesdepeartment. [1] The following terms and conditions apply to the parent(s), guardian/legal

custodian: el a
the current placement with the. department shall-continue: The department shall: -- - 2-2 0 te

guardian and submit the results to the court within 7 days...

2) perform a home study with a copy submitted to the court within 28 days, unless a home study has been performed

8(es) of the medical provider(s) for the child(ren). Any... - .-
i e ecords.of the child(ren)-to the department. ~~ ~-
2) if a home study has-not yet been completed, then one shall be performed by the department and a copy.ofthe ~~ ~~

the information concerning the child(ren) in

within the immediately preceding 365 days of this order, in which case, a copy of that home study shall be submitted

_ to the court. SRT REE ee ae ns
placed under guardianship under MCR 3.979(8). ‘(Gee separate order, form JC91.)

of this hearing.

edirect current support due on behalf of the
erson is not receiving foster care maintenance
all also be redirected unless otherwise assigned.

an 28 days from the date

. oO a. The parent(s), guardian, or legal custodian shall comply with, and benefit from, the case service plan.. [1] In addition,

[J b. The parent(s) need not comply with, and benefit from, the case service plan because parental rights were released -
pursuant to the adoption code. - : .
’ (1c. The parent(s) need not comply with, and benefit from, the c

 

: Sibling contact shall be as follows:

‘(J a. Parenting time of

» Ob.

Oe.

Od.

 

Clunsupervised [1] supervised until further order of the court.

(The department has discretiory to-allow unsupervised or supervised parenting time by its designee.

Parenting time of

ase service plan because jurisdiction of the court is terminated.

 

Cl unsupervised - _ (] supervised.until further.order of thecourt.—-....-... -.-.

(1 The.department has discretion to allow unsupervised _or su vised parenting time. by its designee.

Parenting time of . _ =.
(1 unsupervised C1 supervised until further order of the court.

[J The department has discretion to allow unsupervised or supervised parenting time by its designee.

38832-3/4/5/6/7-NA

RRS “ : ms ise wi See ae OTE Tr

-4) «conduct‘a criminal record check.and central registry clearance of the residents of the.home.of the proposed juvenile... oe,
 

 

Case 2:19-cr-20259-DML-DRG ECF No. 104, PagelD.382 Filed 03/19/20 Page 23 of 26

ou

J - Order After Dispositional Review/Permanency Planning Hearing (12/17) Page __5 of __6 lcase NO.: 38832-3/4/5/6/7-NA
Order_:_ of PETITION NO.: n/a

—_ o FLL )
IT 1S ORDERED: (continued) par Pao we, frre, x € Bow v
33 Jurisdiction of this court is terminated. The court reserves the right to enforce payments of reimbursement that have accrued
up to and including the date of this order. The child(ren) igj/ararelddsedto = =A4Z”~AVeTL

34. Previous reimbursement orders shall continue. = 9 2 «72-7:

(1 35. Other: (Attach separate sheets as necessary.)

 

 

 

 

   

 

 

 

36. Prior orders remain in effect except as modified by this order. | - | . oO
; a 37. Review hearings shall be held as follows: before [Judge LAURA BAIRD [Hatiomey Referee (chief Referee . .
(NOTE: The review hearing shall not bé.delayed beyond the number of days required régardiess of whether a petition to terminate parental rights
or another matter Is pending. MCL 712A.19a provides that the permanency planning hearing shal not be delayed beyond 12 months from the date
f removal of the child and every 12 months thereafter) - ev ptrt : my to won
Cee eee eee ly (Gbet oe
dispositional review hearing Y ZO [-] permanency planning hearing
a dispositional review hearing to terminate jurisdiction under MCR 3.97(C)
The supervising agency shall provide documentation of progress relating to all aspects of the last court-ordered treatment plan,
including copies of evaluations and therapy reports and verification of parenting time, not later than 5 business days before the
scheduled hearing.
(1 38.. A hearing to appoint the juvenile guardian under MCR 3.979(B), shall be held
39. [] - Notice of the next hearing has been provided as required by law. Notice of the next hearing shall be provided.
Recommended by: a aa elt! Be
3 Referee signature ° "Bate
FEB 12 2020
Date. Judod LAURA BAIRD | _,/

The following list are examples of compelling reasons for a permanency plan gther thap return fo parent, legal
guardianship, placement with a fit and willing relative, or adoption. — ee cote ee oe

1. No rélative has been identified who is appropriate or available to assume the permanent custody ofthe child. ~

The current caregiver is not an adoptive resource. oo : |

Reasonable efforts to recruit an adoptive home have been unsuccessful. : |

The child does not want to be adopted and is of an age where due consideration must be given to his/her wishes. 2

It is contrary to the child’s best interests to break the child's attachment to the current caregivers.

The current caregiver is committed to providing ’a permanent placement for the-child--—-- ---- = >

The placernent allows the siblings to remain together.“ Cee ET Ts

The child's special needs can best be met in this placement.

The child wants to remain in the current placement, which is only available.as foster care.

0. The placement is preparing the child for transition into independent living (specify the services being provided to the child to assist
with transition such as referral to an independent living-skills program, enrollment in a vdcational program, referral for a mentor,
continued out-of-home placement in foster care beyond age 18 to allow the child to complete secondary school, placement in
a resource that provides on-site training for independent living, and other similar sérvices). © . ,

41. The child comes under the Indian Child Welfare Act and Michigan Indian Family Presérvation Aid, and the child’s tribe

recommends permanent placement in long-term foster care.

42. Other (specify in the findings in item 17e).

SO MPN ADAPRYN
 

, Case 2:19-cr-20259-DML-DRG ECF No. 104, PagelD.383 Filed 03/19/20 Page 24 of 26

Order After Dispositional Review/Permanency Planning Hearing (12/17) Page_6 of __ 6 CASE NO.: 38832-3/4/5/6/7-NA
" Order____ of | PETITION NO.: n/a

Copies: os Dee eee cee Ete en ee ee ee ee . . ~ ee
0 Chastity Morse, Mother/Plemt. “3,4 & 7” a Bk EU Sele
0 Gemar Morgan, Father

0 Brian T. Richards, Atty./Mother

0 Mary Addison, Atty./Father oo Se

0 Michael Staake, Lawyer/GAL

G Amy North, FCW/Ennis Center for Children

0 MDHHS ,

O APA ©

0 Placement “5 & 6"

  

: “NOTICE 9 2 :

You have the right to participate at the next hearing. Any written information which you wish to have considered by the
Court must be submitted in advance to the Court; the agericy and the attorneys séven (7)-days-before the hearing. The “~~ -
court:may exclude any exhibit unless good cause is shown.- Costs may be-assessed if the case service plan is not served
seven (7) days before the hearing. In the case of a Permanency Planning Hearing; proceedings mayesultin-termination = ~~
‘of your parental rights: cep gee

 
 

 

Page 25 of 26

Case 2:19-cr-20259-DMI-DRG_ FECEM

 

 

 

 

 

FRNA

vysn wTAauod Sh

 

noo LonMisia“S
M5430 SxHaIO
ee ES aR

 

AINNOD SVIUNVS »
HL woud >

 

 

hageoe Uva tL
‘Oay TH seidona

 
 

 

 

 

 

 

 

 

Page 26 of 26

 

 

 
